UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1546



ABDYKAR TOKTOBEKOVICH SYDYKOV,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of Orders of the Board of Immigration
Appeals. (A79-498-493)


Submitted:   February 25, 2005             Decided:   April 8, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Brian E. Mezger, LAW OFFICE OF BRIAN E. MEZGER, ESQUIRE, Bethesda,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Carol
Federighi, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Abdykar Toktobekovich Sydykov, a native and citizen of

Kyrgyzstan, petitions for review of the Board of Immigration

Appeals’ orders affirming without opinion the immigration judge’s

decision denying asylum, withholding of removal, and relief under

the Convention Against Torture to Sydykov, his wife Nurjamal

Smanalyevna Sydykova, and sons Altynbek Abdykarovich Sydykov and

Aibek Abdykar Uulu, as riders on Sydykov’s applications.

           Sydykov challenges the immigration judge’s rulings that

he failed to establish persecution on account of a protected ground

by an organization that the government is unable or unwilling to

control, and he therefore failed to sustain his burden of proving

eligibility for asylum.      To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was   so   compelling   that   no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).               We have

reviewed the evidence of record and conclude Sydykov fails to show

the evidence compels a contrary result.

           We find we lack jurisdiction over Sydykov’s challenges to

the immigration judge’s denial of withholding of removal and relief

under the Convention Against Torture because he failed to properly

exhaust these claims in his appeal to the Board.            See 8 U.S.C.




                                  - 2 -
§ 1252(d) (2000); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th

Cir. 2004), cert. denied, 125 S. Ct. 861 (2005).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -